FILED
                            NOT FOR PUBLICATION                             MAY 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PRENTISS B. DAVIS,                               No. 13-35233

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01033-JCC

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA,

               Defendant,

  and

THE BOEING COMPANY; AETNA
INSURANCE COMPANY,

               Defendants - Appellees.


                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          Prentiss B. Davis appeals pro se from the district court’s order enforcing

settlement and dismissing his action alleging violations of the Americans with

Disabilities Act and state law. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion the enforcement of a settlement agreement, Doi v.

Halekulani Corp., 276 F.3d 1131, 1136 (9th Cir. 2002), and we affirm.

          The district court did not abuse its discretion by enforcing the settlement

agreement with The Boeing Company (“Boeing”) because its findings that the

agreement was comprehensive, that Davis agreed to the terms, and that Davis did

not sign under threat, intimidation, or duress, were not clearly erroneous. See id. at

1137-38 (explaining that a district court may enforce only complete settlement

agreements, and noting that an agreement is binding even if a party has a change of

heart).

          We do not consider Davis’s arguments concerning the district court’s order

partially granting Boeing’s motion for summary judgment because the settlement

agreement disposes of all of Davis’s claims against Boeing in this action.

          In light of Davis’s request that this court honor his agreement with Aetna

Insurance Company (“Aetna”), set forth in his November 18, 2013 filing, we deem

Davis’s appeal as to Aetna abandoned.




                                              2                                    13-35233
      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                         3                                   13-35233